     Case 3:18-cr-30001-MGM Document 175 Filed 11/13/18 Page 1 of 2



                         UNITED STATES DISTRICT COURT
                          DISTRICT OF MASSACHUSETTS

UNITED STATES OF AMERICA                     )
                                             )
v.                                           )
                                             )      Crim. No. 18-30001-MGM
NIA MOORE-BUSH,                              )
                                             )
                      Defendant.             )

                     DEFENDANT’S ASSENTED TO MOTION
                     TO CONTINUE DETENTION HEARING

       The Defendant, Nia Moore-Bush, hereby moves this Court for an order

continuing the detention hearing in the above-captioned matter, from November 14,

2018, to ,November 20, 2018 or such other date as is convenient to the Court and the

government.1

       As grounds for this requested continuance, Ms. Moore-Bush states that the

government’s 21-page response brief was served via email on Friday, November 9, 2018,

along with twenty-two exhibits, including audio exhibits, totaling nearly 500 pages.

Counsel for Ms. Moore-Bush seeks this additional time to digest the government’s

arguments, review the issues raised by the government with Ms. Moore-Bush at the

Western Massachusetts Regional Women’s Correctional Center (“WCC”), and

potentially prepare motions for subpoenas for necessary rebuttal evidence and/or

witnesses.

       Ms. Moore-Bush further seeks this continuance to supplement her motion for

release from detention with additional potential proffers of secured and unsecured bonds,

the availability of which have recently been identified by counsel for Ms. Moore-Bush

																																																								
1	Counsel for the government is not available on the afternoon of November 21, 2018, or

on November 23, 2018.
    Case 3:18-cr-30001-MGM Document 175 Filed 11/13/18 Page 2 of 2



but not yet confirmed. Counsel for Ms. Moore-Bush has alerted the government to the

possibility of such potential bonds and appreciates that the government also will need

time to address those changed circumstances as well.

       WHEREFORE, for the foregoing reasons, Ms. Moore-Bush requests that this

Court ALLOW this motion and continue the hearing on the matter of her continued

detention or release on conditions from November 14, 2018, to November 20, 2018, or

such other date as is convenient for the Court and the government.

     Local Rule 7.1 Certification, Counsel for the defendant has conferred with the

government, through Assistant U.S. Attorney Katherine Wagner, in an effort to resolve or

narrow the issues addressed herein and can report that the government assents to the

continuance requested in this motion.



                                        Respectfully submitted,

                                           NIA MOORE-BUSH,
                                           Defendant

                                   By:      /s/ Thomas J. O’Connor, Jr.
                                           Thomas J. O’Connor, Jr., Esq.
                                           BBO #640433
                                           1391 Main Street, Suite 1022
                                           Springfield, MA 01103
                                           413-781-5311 Tel.
                                           413-746-2707 Fax
                                           attorneytomoconnor@gmail.com



                            CERTIFICATE OF SERVICE

       I, Thomas J. O’Connor, Jr., Esq., hereby certify that a copy of the foregoing was
served on counsel for the government via ECF filing on November 13, 2018.

                                         /s/ Thomas J. O’Connor, Jr.



	                                             2	
